Citation Nr: 0424673	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-20 317	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a recurrent lumbar strain disability.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to the service-
connected recurrent lumbar strain disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from December 1969 to March 1972.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2001 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that denied the appellant's claim of entitlement to an 
increased evaluation for his recurrent lumbar strain 
disability, as well as his claim of entitlement to secondary 
service connection for degenerative disc disease of the 
lumbar spine.

The Board notes that the appellant's claim of entitlement to 
an increased rating for his recurrent lumbar spine disability 
is now, in light of the Board's grant of secondary service 
connection for degenerative disc disease of the lumbar spine, 
as set forth below, inextricably intertwined with the rating 
of the disc disease.  Accordingly, further appellate 
consideration will be deferred and the issue of entitlement 
to an increased rating for the recurrent lumbar strain 
disability is remanded to the RO for action as described 
below.


FINDING OF FACT

The appellant's recurrent lumbar strain disability has likely 
caused his lumbar spine degenerative disc disease.


CONCLUSION OF LAW

The veteran has degenerative disc disease of the lumbar spine 
that is the result of service-connected disability.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease began in service.  
38 C.F.R. § 3.303(d).  In addition, service connection is 
warranted for a disability that is aggravated by, proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The appellant contends that he currently suffers from 
degenerative disc disease of his lumbar spine and that the 
condition is causally related to his service-connected 
recurrent lumbar strain.  The appellant does not claim for 
the purposes of this appeal and the record does not show 
evidence of any lumbar spine degenerative disc disease during 
his active military service.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this case there are 
recent medical opinions as to the etiology of the appellant's 
lumbar spine degenerative disc disease and its relationship 
to his service-connected lumbar strain.

The appellant underwent a VA medical examination in May 2001.  
The examiner reviewed the claims file.  The examiner noted 
that a December 2000 x-ray showed severe degenerative disc 
changes at L4-5, as well as disc space narrowing at L5-S1.  A 
December 2000 MRI revealed mild degenerative disc disease of 
the lower lumbar spine with no evidence of compressive 
herniation.  The examiner rendered diagnoses of degenerative 
disc disease of the lumbar spine and peripheral neuropathy 
secondary to diabetes mellitus.  The examiner opined that it 
was more likely than not that the current degenerative disc 
disease was secondary to a back injury incurred in June 1973.

The appellant testified at his personal hearing conducted at 
the RO in November 2001 that he did not injure his lumbar 
back while on the job.  He said that he went to see his 
employer's company doctor because of pain between his 
shoulder blades.  The appellant further testified that he did 
not have any lasting problem because of that shoulder blade 
pain.  See Hearing Transcript pp. 2-3.

Review of the appellant's VA inpatient and outpatient 
treatment records reveals that the chief of the Physical 
Medicine and Rehabilitation Department rendered a clinical 
assessment, in December 2001, that the appellant suffered 
from chronic low back pain, degenerative disc disease and 
bilateral L5 radiculopathy since his initial active duty 
injury.  This same VA physician authored a December 2002 
written statement in which he opined that, given the 
mechanics of injury and continued symptomatology, it was as 
likely as not that the appellant's current disc disease was 
caused by his strain injury in 1970 (in service).

As noted above, there is competent medical evidence of record 
from one of the appellant's treating VA physicians that the 
appellant's service-connected recurrent lumbar strain 
contributed to the development of his lumbar spine 
degenerative disc disease.  On the other hand, a VA examiner 
has opined that it is more likely than not that the 
appellant's degenerative disc disease is related to a post-
service injury.  There is no medical opinion of record that 
indicates that the appellant's lumbar spine degenerative disc 
disease has not been worsened by the existence of the 
service-connected lumbar strain disability.  In light of the 
evidence showing likelihood that the appellant's lumbar spine 
degenerative disc disease is proximately due to or the result 
of his previously service-connected strain injury, the Board 
finds that the evidence supporting the claim is at least in 
equipoise with the evidence against it.  (The Board also 
finds it significant that rating criteria in effect before 
2003 indicate that disc space problems are considered a 
complication of lumbar strain.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).)

Therefore, giving the appellant the benefit of reasonable 
doubt, the Board finds that consideration of the evidence of 
record supports the conclusion that the appellant's lumbar 
strain injury contributed to the development of his lumbar 
spine degenerative disc disease.  Pursuant to law, therefore, 
service connection is in order.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for lumbar spine 
degenerative disc disease is granted.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the claim for a 
higher rating.  Accordingly, further appellate consideration 
will be deferred and this case is REMANDED to the RO for 
action as described below.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of the final rule published at 66 
Fed. Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This would normally 
be accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

The Board notes that the appellant last underwent a VA 
compensation examination of his back in May 2001.  The Board 
also notes that the criteria for evaluating disabilities of 
the spine were revised during the pendency of this appeal.  
See 68 Fed. Reg. 51454-58 (Aug. 27, 2003).  Because these 
changes took effect during the pendency of the veteran's 
appeal, the question arises as to which set of rating 
criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that the version most favorable to the claimant be 
applied when there has been a change in rating criteria has 
been overruled to the extent that it conflicts with authority 
established by the U.S. Supreme Court and the Federal 
Circuit).  The RO has not considered whether the appellant's 
back disability should be evaluated using the revised 
criteria, and the appellant has not been put on notice of the 
changed regulations or given the opportunity to argue his 
case with respect to these changes.  This needs to be done.

Because additional development is necessary in the 
appellant's case, as will be discussed below, time will be 
saved if the notice required as a result in the changes in 
rating criteria is provided to the appellant while the claims 
file is at the RO.  By so doing, the appellant will be given 
ample opportunity to submit evidence relative to the changed 
criteria and have the RO consider the evidence in the context 
of these criteria before returning the case to the Board.  As 
such, the appellant should be specifically advised by the RO 
of the new and the old rating criteria for evaluating 
diseases and disabilities of the spine, and the RO should 
specifically evaluate his claim under 38 C.F.R. § 4.71a as it 
existed at the time he filed his claim, and as amended during 
the pendency of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 
5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
yet needed to substantiate his claim for 
an increased rating and of what part of 
such evidence he should obtain and what 
part the RO will yet attempt to obtain on 
his behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claim for a 
higher rating for his low back.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
lumbar spine disability since 2000, not 
already provided.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
All correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for orthopedic and 
neurologic examinations to determine the 
severity of his service-connected lumbar 
spine disabilities.  The claims file, a 
copy of this remand, copies of 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002), 67 Fed. Reg. 54,345-
49 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293 (2003)), 
and 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)), along 
with any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiners for 
review.  The examiners should provide 
findings necessary to apply the rating 
criteria.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the appellant's 
service-connected lumbar strain and disc 
disease.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.

The examiners should note the range of 
motion of the lumbar spine.  The 
examiners must state if there is any 
limitation of function and describe it in 
detail.  The point at which pain begins 
during tests of motion should be 
identified.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, currently or 
historically, should be noted.  The 
examiners are asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the back 
is used repeatedly.  All functional 
losses caused by service-connected lumbar 
spine disability due to pain, weakness, 
fatigability, etc., should be 
specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.  

The orthopedic examiner should state 
whether there is ankylosis of the lumbar 
spine.  The orthopedic examiner should 
also identify the presence of listing of 
the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint spaces.  The examiner should 
indicate whether the veteran's age, body 
habitus, neurologic disease, or other 
factors not the result of disease or 
injury of the spine, affect his normal 
range of motion of the thoracolumbar 
spine.

The neurological examiner should identify 
any symptoms due to disc syndrome and 
describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression.  The symptoms should be 
characterized as causing mild, moderate, 
or severe incomplete 
paralysis/neuritis/neuralgia or complete 
paralysis for each nerve affected or 
seemingly affected.  The neurologist 
should note the total duration of any 
incapacitating episodes of disc syndrome.  
(An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

4.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

5.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim, including 
evaluating the service-connected lumbar 
spine disability under 38 C.F.R. § 4.71a 
as it was at the time the appellant filed 
his claim, and as amended during the 
pendency of his appeal.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  All relevant 
evidence of record should be addressed.  
The appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause will result in denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



